 

EASTERN RESOURCES, INC.

 

Incentive Stock Option Agreement

Granted Under 2012 Equity Incentive Plan

 

1.Grant of Option.

 

This agreement (this “Agreement”) evidences the grant by Eastern Resources,
Inc., a Delaware corporation (the “Company”), on __________, 2012 (the “Grant
Date”) to ______________________________, an employee of the Company (the
“Participant”), of an option (the “Option”) to purchase, in whole or in part, on
the terms provided herein and in the Company’s 2012 Equity Incentive Plan (the
“Plan”), a total of ______________________________ shares (the “Shares”) of
common stock of the Company (“Common Stock”) at $2.00 per Share. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern Time, on __________,
2022 (the “Final Exercise Date”).

 

It is intended that the Option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). However, to
the extent that the aggregate fair market value of stock with respect to which
incentive stock options, including the Option, are exercisable for the first
time by the Participant during any calendar year, exceeds $100,000, such options
shall be treated as not qualifying under Code Section 422, but rather shall be
treated as non-qualified stock options to the extent required by Code Section
422.

 

Except as otherwise indicated by the context, the term “Participant”, as used in
this Agreement, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

In order to obtain the tax treatment provided for incentive stock options by
Section 422 of the Code, the Shares received upon exercising any incentive stock
options received pursuant to this Agreement must be sold, if at all, after a
date which is the later of two (2) years from the date of this Agreement or one
(1) year from the date upon which the Option is exercised. The Participant
agrees to report sales of Shares prior to the above determined date (a
“Disqualifying Disposition”) to the Company within five (5) business days after
such sale is concluded. The Participant also agrees to pay to the Company,
within ten (10) business days after such sale is concluded, the amount necessary
for the Company to satisfy its withholding requirement required by the Code in
the manner specified in Section 13 of the Plan. Nothing herein is intended as a
representation that the Shares may be sold without registration under state and
federal securities laws or an exemption therefrom or that such registration or
exemption will be available at any specified time.

 

 

 

 

2.Vesting Schedule.

 

The Option will vest and become exercisable to 33.333% of the original number of
Shares (__________ Shares) on each of the first, second and third anniversary of
the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the Option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or as provided in Section
3 hereof or in the Plan.

 

3.Exercise of Option.

 

(a)           (i)    Manner of Exercise.  Each election to exercise the Option
shall be in writing, in substantially the form of Notice of Election to Exercise
attached hereto as Exhibit A (the “Exercise Notice”), signed by the Participant,
and received by the Company at its principal office, accompanied by this
Agreement, and payment in full in the manner provided herein. The Participant
may purchase less than the number of Shares covered hereby, provided that no
partial exercise of the Option may be for any fractional share.

 

(ii)    Manner of Payment.  Payment of the exercise price may be made in cash,
by certified or cashier’s check or on a cashless basis. The Participant may
exercise the Option, in whole or in part, on a cashless basis determined by the
following formula:

 

X=Y*(A-B)

A

 

Where    X = the number of Shares to be issued to the Participant.

 

Y = the number of exercised Shares.

 

A= the Fair Value (as defined below) of one Share (determined at the date of
delivery of the Exercise Notice).

 

B = the Exercise Price (as adjusted to the date of such calculation).

 

(iii)    For the purposes of Section 3(a)(ii), Fair Value per share of Common
Stock shall mean the average Closing Price (as defined below) per share of
Common Stock on the five (5) trading days immediately preceding the date on
which the Notice of Exercise is received by the Company. Closing Price means,
for any date, the price determined by the first of the following clauses that
applies: (a) if the Common Stock is then listed or quoted on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market, the
NASDAQ Global Market or the NASDAQ Capital Market or any other national
securities exchange, the closing price per share of the Common Stock for such
date (or the nearest preceding date) on the primary eligible market or exchange
on which the Common Stock is then listed or quoted; (b) if prices for the Common
Stock are then quoted on the OTC Bulletin Board, the closing bid price per share
of the Common Stock for such date (or the nearest preceding date) so quoted; or
(c) if prices for the Common Stock are then reported in the “Pink Sheets”
published by the National Quotation Bureau Incorporated (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent closing bid price per share of the Common Stock so reported. If the
Common Stock is not publicly traded as set forth above, the Fair Value per share
of Common Stock shall be reasonably and in good faith determined by the Board of
Directors of the Company as of the date which the Notice of Exercise is received
by the Company.

 

2

 

 

(b)    Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, the Option may not be exercised unless the
Participant, at the time he or she exercises the Option, is, and has been at all
times since the Grant Date, an employee of the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Code (an
“Eligible Participant”).

 

(c)    Termination of Relationship with the Company.  If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) through (g) below, the right to exercise the Option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that the Option shall be exercisable only to the extent
that the Participant was entitled to exercise the Option on the date of such
cessation.

 

Unless otherwise provided by the Board of Directors of the Company and except as
provided in paragraph (g) below, all of the Options that have not yet vested as
of the date the Participant ceases to be an Eligible Participant shall terminate
immediately upon such cessation for any reason whatsoever, including cause,
disability and death.

 

(d)    Termination for Cause. Notwithstanding anything herein contained to the
contrary, the Option shall terminate upon the date of the first discovery by the
Company of any reason for the termination of the Participant as an Eligible
Participant for cause (as determined in the sole discretion of the Board of
Directors of the Company). If the Participant’s status as an Eligible
Participant is suspended pending any investigation by the Company as to whether
the Participant should be terminated for cause, the Participant’s rights under
this Agreement and the Plan shall likewise be suspended during the period of any
such investigation.

 

(e)    Exercise Period Upon Disability.  If the Participant becomes disabled
(within the meaning of Section 22(e)(3) of the Code) prior to the Final Exercise
Date while he or she is an Eligible Participant, the Option shall be
exercisable, only to the extent that the Participant was entitled to exercise
the Option on the date of such disability, within the period of one year
following the date of disability of the Participant, by the Participant,
provided that the Option shall not be exercisable after the Final Exercise Date.

 

3

 

 

(f)    Exercise Period Upon Death.  If the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant, the Option shall be
exercisable, only to the extent that the Participant was entitled to exercise
the Option on the date of death, within the period of one year following the
date of death of the Participant, by the person(s) to whom the Participant’s
rights under the Option shall pass by the Participant’s will or by the laws of
descent and distribution, provided that the Option shall not be exercisable
after the Final Exercise Date.

 

(g)    Termination Without Cause. Notwithstanding anything herein contained to
the contrary and pursuant to an employment agreement between the Company and the
Participant, if a Participant is terminated without “cause” (as defined in the
applicable employment agreement between the Participant and the Company), if so
provided in such employment agreement, all of the Options that have not yet
vested as of the date of such termination shall vest immediately and the Option
shall be exercisable, within the period of three months following the date of
termination, by the Participant, provided that the Option shall not be
exercisable after the Final Exercise Date.

 

4.Tax Matters.

 

(a)    Withholding.  No Shares will be issued pursuant to the exercise of the
Option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of the Option.
Regardless of any action the Company or the Participant take with respect to any
or all income tax (including federal, state, local and foreign tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company.

 

5.Transfer Restrictions.

 

(a)    The Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, the Option shall be exercisable only by the Participant.

 

(b)    The issuance and transfer of Shares shall be subject to compliance by the
Company and the Participant with all applicable requirements of federal, state,
local or foreign securities laws and with all applicable requirements of any
stock exchange or trading market on which the Shares may be listed at the time
of such issuance or transfer.

 

4

 

 

6.Nature of the Grant.

 

By entering into this Agreement and accepting the grant of the Option evidenced
hereby, the Participant acknowledges that: (i) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan and this Agreement; (ii) the grant of the Option
is voluntary and occasional and does not create any contractual or other right
to receive future grants of options, or benefits in lieu of options; (iii) all
decisions with respect to future grants, if any, will be at the sole discretion
of the Company; (iv) the Participant’s participation in the Plan shall not
create a right to further employment with the Company and shall not interfere
with the ability of the Company to terminate the Participant’s employment
relationship at any time; (v) the Participant’s participation in the Plan is
voluntary; (vi) the future value of the underlying Shares is unknown and cannot
be predicted with certainty, and if the Participant exercises the Option and
obtains Shares, the value of those Shares may increase or decrease in value,
even below the exercise price; and (vii) if the underlying Shares do not
increase in value, the Option will have no value.

 

7.409A Disclaimer.

 

This Agreement shall be interpreted in accordance with, and incorporate the
terms and conditions required by, Section 409A of the Code. The Company reserves
the right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Company determines are
necessary or appropriate to ensure that the Option qualifies for exemption from,
or complies with the requirements of, Code Section 409A; provided, however, that
the Company makes no representation that the Option will be exempt from, or will
comply with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code. For the avoidance of doubt, the
Participant hereby acknowledges and agrees that the Company will have no
liability to the Participant or any other party if the grant, vesting, exercise,
issuance of shares or any other transaction under this Agreement is not exempt
from, or compliant with, Code Section 409A, or for any action taken by the
Company with respect thereto.

 

8.Additional Terms.

 

The Company reserves the right to impose other requirements on the Participant’s
participation in the Plan, to the extent the Company determines it is necessary
or advisable in order to comply with local law or facilitate the administration
of the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

5

 

 

9.Investment Intent.

 

By accepting the Option, the Participant represents and agrees that none of the
Shares of Common Stock purchased upon exercise of the Option will be distributed
in violation of applicable federal and state laws and regulations. In addition,
the Company may require, as a condition of exercising the Option, that the
Participant execute an undertaking, in such a form as the Company shall
reasonably specify, that the Shares are being purchased only for investment and
without any then-present intention to sell or distribute such shares.

 

10.Adjustments for Stock Splits, Stock Dividends, Etc.

 

(a)    In the case of any recapitalization, reclassification, consolidation,
stock split, stock dividend, subdivision or combination of shares or like change
in the nature of the Common Stock covered by this Agreement, the number of
Options and exercise price shall be proportionately adjusted.

 

(b)    The existence of the Options shall not affect in any way the right or
power of the Company or its shareholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or preference stocks ahead of or affecting
the shares issuable upon exercise of the Options, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

11.Professional Advice.

 

The acceptance of the Option, exercise of the Option, and the sale of Common
Stock issued following the exercise of Option may have consequences under
federal and state tax and securities laws which may vary depending upon the
individual circumstances of the Participant. Accordingly, the Participant
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to the Options. Without limiting other matters to be considered
with the assistance of the Participant’s professional advisors, the Participant
should consider: (a) whether upon the exercise of the Options, the Participant
will file an election with the Internal Revenue Service pursuant to Section
83(b) of the Code and the implications of alternative minimum tax pursuant to
the Code; (b) the merits and risks of an investment in the underlying Shares of
Common Stock; and (c) any resale restrictions that might apply under applicable
securities laws.

 

12.Provisions of the Plan.

 

The terms of the Options are subject to the provisions of the Plan, as the same
may from time to time be amended, and any inconsistencies between this Agreement
and the Plan, as the same may be from time to time amended, shall be governed by
the provisions of the Plan, a copy of which has been delivered to the
Participant, and which is available for inspection at the principal offices of
the Company.

 

6

 

 

13.Miscellaneous.

 

(a)    Disputes. Any dispute or disagreement that may arise under or as a result
of this Agreement, or any question as to the interpretation of this Agreement,
may be determined by the Company’s Board of Directors in its absolute and
uncontrolled discretion, and any such determination shall be final, binding, and
conclusive on all affected persons.

 

(b)    Notices. Any notice that a party may be required or permitted to give to
the other shall be in writing, and may be delivered personally, by overnight
courier or by certified or registered mail, postage prepaid, addressed to the
parties at their current principal addresses, or such other address as either
party, by notice to the other, may designate in writing from time to time.

 

(c)    Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to the
principles thereof relating to the conflict of laws.

 

(d)    Agreement Binding. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

 

(e)    Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of the Agreement.

 

(f)    Parties of Interest. Nothing herein shall be construed to be to the
benefit of any third party, nor is it intended that any provision shall be for
the benefit of any third party.

 

(g)    Savings Clause. If any provision of this Agreement, or the application of
such provision to any person or circumstance, shall be held invalid, the
remainder of this Agreement, or the application of such provision to persons or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.

 

[signature page follows]

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be executed under its corporate seal by its duly authorized officer. This
Agreement shall take effect as a sealed instrument.

 

EASTERN RESOURCES, INC.       By:     Name:   Title:  


 

8

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of
Eastern Resources, Inc.’s 2012 Equity Incentive Plan.

 

  PARTICIPANT:                 Address:                    

 

 

 

 

EXHIBIT A

 

To:

 

Eastern Resources, Inc.

1610 Wynkoop Street, Suite 400

Denver, CO 80202

 

Notice of Election to Exercise

 

This Notice of Election to Exercise shall constitute proper notice pursuant to
Eastern Resources, Inc.’s (the “Company”) 2012 Equity Incentive Plan (the
“Plan”) and Section 3(a)(i) of that certain Incentive Stock Option Agreement
(the “Agreement”) dated as of __________, 2012, between the Company and the
undersigned.

 

The undersigned hereby elects to exercise Participant’s option to purchase
____________________ shares of common stock of the Company at a price of
US$_______ per share, for aggregate consideration of US$__________, on the terms
and conditions set forth in the Agreement and the Plan.

 

Payment is to be made as follows:

 

¨Cash

 

¨Bank or Certified Check

 

¨Cashless Exercise Pursuant to Section 3(a)(ii) of this Agreement

 

The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:

 

Registration Information:   Delivery Instructions:           (Name to appear on
certificates)   Name   Address:   Address:                              
Telephone Number:    

 

DATED at ______________________________, the _____ day of __________, 20_____.

 

    (Name of Optionee – Please type or print)           (Signature and, if
applicable, Title)           (Address of Optionee)           (City, State and
Zip Code of Optionee)  


 

 

 

